Filed 05/05/20                                           Case 20-11345           Co                sU3L     Doc 33
                                                                                                           l)yQ


                                  o
                                                        . e                                I




                                                   I'



                                   oj'
           I
                            co-                     r                                  -
                                              P
                                                                                       g       i

               lln-                                                                    p
                                                                                                       ¶
                                                                         I                         /
                                                                             1   (1
               Cou




                                                                                  rl
                         FILED
                                                                                               • r     3
          C)
          >
                       MAY -52020
                 UN(TD STATES WNKRUPTCY COURT
                                                              d              f&        '

                  EASTERN D$STRICT OF CAliFORNIA
